WISS, Judge
(concurring):
I fully concur in the principal opinion. I recognize, as Judge Cox points out, that good commanders care about their units and the welfare of the men and women in them. In fact, it was this recognition that a commander is not so thoroughly disinterested as a third party would be that underlay my separate opinion in United States v. Lopez, 35 MJ 35, 49 (CMA 1992).
The perhaps-unstated, but certainly implied, distinction at the heart of my Lopez opinion, however, is between caring about the unit’s welfare and the impact on it in a very general sense from criminal-justice matters, on the one hand, and caring in the more direct sense specifically about the criminal-justice matter then on his or her desk, on the other. See id. at 51. It is this same distinction, I believe, that is the foundation of the decision in United States v. Stuckey, 10 MJ 347 (CMA 1981), in the context of whether a commander’s search authorization based on probable cause was “reasonable.” See 35 MJ at 51. It also is the same distinction at the foundation of the decision in United States v. Ezell, 6 MJ 307 (CMA 1979), which addressed circumstances under which a commander could be constitutionally seen as neutral and detached, again for purposes of issuing a search authorization.
The principal opinion here reflects the same concern about the RCM 305(d), Manual for Courts-Martial, United States, 1984, confinement decision by a commander that I expressed about that officer’s probable-cause determination in my separate opinion in Lopez. So long as the commander who makes the probable-cause decision mandated by Gerstein/McLaughlin1 is neutral and detached in the latter sense referred to earlier—that is, in the sense of the commander’s interest and role as the commander in connection with the criminal offense allegedly committed by the accused—then the pretrial confinee’s constitutional safeguards are met in that regard. The remainder of the scheme of reviewing both *301the “could” and “should” confinement decisions in RCM 305, all together, fully assure that a military accused will not be held in pretrial confinement without due process.2

. Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975); County of Riverside v. McLaughlin, 500 U.S. —, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991).


. Magistrate review of pretrial confinement is one of the factors pointed to by the majority in United States v. Kossman, 38 MJ 258 (CMA 1993), that reassured the majority there that there was no continued need for the speedy-trial standard of United States v. Burton, 21 USCMA 112, 44 CMR 166 (1971). More specifically, the Kossman majority trumpeted the scheme under which magistrates and judges, not just commanders, now have the keys to the jailhouse. If this building block in the rationale of the majority in that case is to have substance and not just appearance, there can be no dilution of the full panoply of those safeguards that are set out in RCM 305, and neither can there be any cutting corners when it comes to determining whether a commander who makes the Ger-stein/McLaughlin decision truly is neutral and detached under the facts of the case; there simply cannot be any tendency toward a this-is-close-enough approach.